Citation Nr: 0305768	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  97-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a back disability.

(Additional issues, entitlement to a rating in excess of 10 
percent for shell fragment wounds of the right leg and 
entitlement to a total disability evaluation due to 
individual unemployability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  He has Vietnam Service from February 1970 to 
November 1970 and received the Purple Heart, the Air Medal 
and the Bronze Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cheyenne, Wyoming, which in part denied entitlement to 
service connection for a back disorder.

The veteran testified at a hearing before this Veterans Law 
Judge in July 2001.  A transcript of this hearing is located 
in the claims file.

In a December 2001 decision that disposed of other issues on 
appeal, the Board noted that prior final denials of a claim 
for entitlement to service connection for a back disorder 
were of record, and determined that new and material evidence 
had been submitted to reopen this claim.  After reopening 
this claim the Board remanded this matter for further 
development.  The Board also remanded a claim of entitlement 
to an increased rating for shell fragment wounds of the right 
leg for the purpose of directing the RO to issue a statement 
of the case (SOC) in response to the veteran's timely notice 
of disagreement with the RO's denial of such issue.  

On November 20, 2002 the RO furnished the veteran with an SOC 
which addressed the issue of entitlement to a rating in 
excess of 10 percent for shell fragment wounds of the right 
leg.  On December 4, 2002 the veteran submitted written 
contentions that included statements expressing his continued 
disagreement with the RO's denial of this issue and his 
desire to have Board review of this issue.  Thus the veteran 
has timely appealed the issue of entitlement to a rating in 
excess of 10 percent for shell fragment wounds of the right 
leg and this matter is now ripe for Board review.

The development regarding the issue of entitlement to service 
connection for a back disorder has been completed and this 
case is now returned to the Board for further consideration.

The Board is undertaking additional development on the matter 
of entitlement to entitlement to a rating in excess of 10 
percent for shell fragment wounds of the right leg and 
entitlement to a total disability evaluation due to 
individual unemployability, pursuant to authority granted by 
67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing that claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The preponderance of the evidence indicates that the 
veteran's current back disorder became manifested due to 
injuries that occurred several years after service.  

3.  The evidence shows clearly and convincingly that the 
veteran's back disability did not have its onset in and did 
not increase in severity during or as a result of service, 
including combat service and was not caused or aggravated by 
his service connected shrapnel wounds or PTSD.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service; nor is one shown to be proximately due to or the 
result of a service-connected PTSD or shrapnel wounds to the 
right leg; nor may service connection be presumed for 
arthritis of the back.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309. 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  The Board remanded this matter in 
December 2001 for further development and to comply with the 
provisions of the VCAA.  The RO complied with the Board's 
remand instructions by obtaining all available medical 
evidence and obtained VA examinations as directed by the 
Board.  Private, VA and Social Security Administration 
records were obtained.  

Among records that could not be obtained, an October 1998 
request for records sent to the St. Joseph's Medical Center 
resulted in a reply from the records custodian indicating 
that the veteran had not been seen by this facility.  A 
November 1998 reply in response to a records request for 
medical records from CSX Corp reflects that this facility had 
no records, medical or otherwise pertaining to the veteran.  
Comments from Dr. M. of Carillion Chiropractic faxed in 
November 1998 reflects that the veteran's records from 1984 
to 1985 had been discarded, although this medical provider 
did recall treating the veteran for various back problems.  
Records from the Collins Clinic that predated April 1991 were 
reported to have been destroyed in a fire according to a 
December 1998 letter from its records custodian.  Thus it 
appears that all reasonable efforts to obtain these records 
have been exhausted and the veteran was duly notified of such 
efforts in the January 2000 Statement of the Case.  

In the April 1999 rating decision, the RO notified the 
veteran of the evidence that is necessary to substantiate his 
claim, as well as the evidence it was using to consider his 
claim.  In addition, the RO informed the veteran in the 
January 2000 Statement of the Case and October 2002 
Supplemental Statement of the Case of the information, 
medical evidence, or lay evidence necessary to support his 
claim.  The RO in an April 2001 letter also apprised the 
veteran about the provisions of the VCAA, and it is clear 
that the RO considered his claim under this new law.  This 
letter also notified the veteran of the evidence that is 
necessary to substantiate his claim and advised him that it 
would seek to obtain any medical evidence for which he had 
sent in a written consent to obtain or that he could obtain 
the evidence himself.  The previous Board decision of 
December 2001 also advised him of what evidence it had and 
what evidence was needed to support his claim.  

It appears that all necessary evidence has been obtained to 
adjudicate this claim.  The Board also notes that the RO 
correspondence and SSOCs advised him of the evidence that had 
been obtained and considered.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the veteran, and there is no 
specific evidence to advise him to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran will not 
be prejudiced by its consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  



Factual Background

Original service medical records show no treatment for or 
diagnosis of a back disability.  The service medical records 
do reflect treatment for multiple shrapnel wounds in the 
right leg and left arm in October and November 1970.  Also of 
record are VA examination reports from April 1971 and 
September 1972, which reveal no evidence of a back 
disability.  

Copies of additional service medical records were received by 
the RO in July 1997 and October 1998.  These were apparently 
sent by the veteran and include records that were not 
previously available.  These records include a copy of a May 
1968 pre-induction examination showing normal findings on 
back examination.  The accompanying report of medical history 
is noted to include complaints of frequent backaches and 
scoliosis.  The claims file also contains a copy from a 
September 1970 treatment record from Evac Hospital showing 
treatment for questionable renal stone.  A copy of a November 
1970 separation examination again shows normal findings of 
the back on clinical evaluation.  However, in the 
accompanying report of medical history, the veteran is shown 
to have checked "yes" in response to a question as to 
whether he had back trouble of any kind.  

Pertinent evidence obtained includes extensive private 
medical records showing treatment for back problems following 
a November 1984 twisting injury to the back and January 1988 
work injury.  A number of these records appear to be 
addressing a workers compensation claim related to a work 
injury to the veteran's back.  Records from February 1985 
showed a history of back injury in 1980, with complaints of 
pain and left-sided radiculopathy which resolved with 
treatment.  He complained of back pain with L-5 S-1 
radiculopathy since the November 1984 twisting injury and 
computerized tomography findings of a bulging disc.  
Conservative treatment was noted to relieve the pain and by 
March 1985 his pain was said to have entirely abated in his 
back and lower extremity.  

The private records reveal that in January 1988 the veteran 
injured his back at work lifting a relatively light weight of 
paperwork weighing about five pounds into file boxes.  
However, the lifting involved a combination of flexing and 
twisting and he developed significantly severe back pain.  
Although it subsided slightly, it remained severe enough that 
he sought medical treatment.  He was assessed with back pain 
possibly secondary to internal disc derangement, L-5 S-1 
and/or disc pathology L-4, L-5.  Lumbar myleograms and MRIs 
were taken and were interpreted to reflect a probable 
herniated disc at L4-L5 and degenerative changes at L-5 S-1.  
In February 1988 the veteran underwent laminectomy, 
diskectomy and lumbar fusion surgery for herniated nucleus 
pulposus L4-L5 instability L4-L5 and internal disc 
derangement L5-S1.  In a December 1989 second opinion, the 
physician diagnosed psuedoarthritis of the fusion between L4-
5.  

A March 1991 report of an independent orthopedic examination 
reflects a history of the veteran injuring his back on the 
job in January 1988 while loading file boxes.  This report 
also gives a prior history of two episodes of severe back 
pain in 1980 and 1984.  The rest of this report addresses the 
veteran's work limitations due to his back.  Private medical 
records from November 1992 again gave a history of a work 
related injury in January 1988, when he wrenched his back 
doing lifting.  The history of the 1988 lumbar diskectomy and 
fusion surgery was given, but he was noted to have persistent 
pain in the lumbar spine with radiation to the left lower 
extremity since then.  He was diagnosed with post laminectomy 
syndrome and lumbar instability and plans were made to 
undergo re-exploration and diskectomy surgery.  

The veteran underwent a second lumbar disc surgery in 
November 1992, in which he had a L3 partial laminectomy, L4-
L5, L5-S1 revision of laminectomies and medial facetectomies 
and foraminotomies.  The remaining records from November and 
December 1992 address the veteran being disabled from working 
due to his lumbar spine condition.  

In May 1995 the veteran was seen in the emergency room for a 
sudden onset of low back pain, with x-ray findings showing a 
fracture of the screw and bar of the lumbar fixation device.  
A June 1995 clinic report reflects an episode of low back 
pain that took place on the job, when the veteran was getting 
up from a sitting position.  He indicated that he continued 
to work and went to the hospital two days later where he was 
shown to have a fracture of hardware from a previous spinal 
fusion.  In late June 1995 he underwent a third surgery for 
removal of a broken pedicle screw and broken rod.  A November 
1995 follow up note reflects a diagnosis of lumbar 
psuedoarthritis and reflects that the veteran never had 
similar symptoms prior to the incident in May 1995.  

In May 1996 the veteran underwent an orthopedic examination 
and medical file review in conjunction with a workers 
compensation claim.  He gave a history of having been injured 
in May 1995 while working as a welder and pipe fitter.  He 
described removing tools from a gang box, when the lid slid 
backwards and came forward with a sudden motion, producing an 
acute flexion to his low back.  He indicated that he did not 
notice immediate pain but within two hours of the injury felt 
low back discomfort on arising from a seated position.  The 
subsequent history of treatment and surgery to remove failed 
back hardware in June 1995 was related.  His past history of 
prior injuries to his back was noted to begin with an initial 
injury to the low back in 1980 that resolved with 
conservative treatment.  A 1984 re-injury to the back with 
findings of degenerative disease at L4-5 and L5-S1 was noted.  
The January 1988 work injury to his back and subsequent 
surgical history was also noted.  Other prior injuries were 
noted to have been a motor vehicle accident at age 16 that 
caused lacerations and dental trauma and another motor 
vehicle accident at age 18 that injured his forearm.  The 
only service injury cited was the mine injury in Vietnam that 
resulted in soft tissue trauma to the left arm, forearm and 
right lower extremity.  

Also associated with the claims file are records in 
conjunction with a July 1996 Social Security determination, 
as well as a copy of this determination, which adjudicated 
the veteran as disabled, in part due to his lumbar disc 
disease.  The pertinent medical records submitted with the 
Social Security decision are duplicates of records already in 
the claims file.  

The veteran's claim for entitlement to service connection for 
a back disability was expanded to include a claim for this 
disability as secondary to his service connected shrapnel 
wounds, particularly the wounds in his right leg.  This was 
first forwarded in his November 1996 notice of disagreement.  
He also has forwarded an argument that the back disorder may 
be secondary to his service connected PTSD, as set forth in 
his substantive appeal submitted in January 1997.  

VA psychiatric and Agent Orange examinations in July 1997 
made no reference to back injury in service.  Lumbar disc 
disease, status post multiple laminectomies was diagnosed.

An August 1997 treatment note from a private physician 
reflects a history of the veteran's chronic back pain having 
begun about 25 years ago when he jumped out of a helicopter 
in Vietnam.  He was noted to have had three back operations 
since that time.  

Of record is a report from a VA general medical examination 
conducted in January 1999.  This report relates a history of 
the veteran having a scoliosis that preexisted service, and 
of having injured his back jumping from a helicopter in 
Vietnam around September 1970.  The history of the October 
1970 mine explosion causing shrapnel injuries was also given.  
The post service history of back problems is also related, 
including a post service back injury in 1984 and his first 
fusion surgery in 1988, with a total of 3 back surgeries done 
after service.  This examination report contains an opinion 
that there was back strain and possible disc injury from the 
helicopter jump that might have made the veteran's back more 
susceptible to future injuries.  However, the examiner also 
stated that it was clear that the primary cause of the 
veteran's current back pain was a post service back injury in 
1984.  

Also of record are statements of a service comrade who 
recalled the July 1970 accident in which the veteran injured 
his back jumping from a helicopter and after which he was 
evacuated for treatment.  He also recalled that the veteran 
received shrapnel wounds to his back and legs in 1970.

The veteran's July 2001 hearing testimony contains assertions 
by the veteran that he had a preexisting back condition 
diagnosed as scoliosis prior to entry into service.  He 
testified that he did not have trouble with his back until he 
jumped from a helicopter in Vietnam, and that following this 
jump he had pain in his back and down to one side.  He 
testified that this became severe enough for him to get 
medevaced from the area two hours later.  He testified that 
he had problems with back pain ever since this incident.  

VA medical records from 1998 to 2000 and the report of a 
September 2000 VA psychology examination address the 
veteran's PTSD symptoms.  However, the psychologist in the 
September 2000 VA PTSD examination expressed an opinion that 
the veteran should be examined for service connection for a 
back injury and be granted service-connection for a back 
injury caused by serving under combat conditions.  

Submitted after the Board's December 2001 remand is a copy of 
Social Security disability examinations conducted from August 
to September 2000.  These examinations primarily focused on 
his PTSD symptoms but did reflect a history of injuring his 
back before service, during service and after service.  He 
gave a history of injuring his back in a helicopter jump in 
September 1970.  He also gave a history of receiving shrapnel 
wounds in both legs and his left arm in a mine explosion in 
service.  His post service back injuries were noted to have 
occurred in 1980, 1988 and 1995.  He described the May 1995 
injury as happening when he caught the lid on a gang box and 
snapped the rods and screws in his back.  

In July 2002 the veteran underwent a VA spine examination.  
The examiner reviewed the claims file and recited the medical 
history regarding the veteran's lumbar spine disorder.  He 
was noted to have had a crooked spine as a child, according 
to past records.  His induction physical was noted to contain 
complaints of "claimed scoliosis with frequent back aches."  
The back examination was noted to be normal.  During service, 
he didn't have any trouble with his back until he jumped from 
a helicopter in September 1970 and injured his back.  He 
indicated that he received treatment for 5 days at the 91st 
evac hospital.  He returned to duty 3 weeks later.  The 
examiner's chart review revealed no documentation of this 
incident.  

The examiner did note that the veteran received treatment for 
shrapnel wounds on the right foot, right calf, right thigh, 
buttocks, left wrist, forearm and shoulder.  All wounds were 
said to be healed by November 1970.  The discharge 
examination reflected a history of back trouble given by the 
veteran, although notes revealed no problems with his back at 
the time and the examination showed a normal back.  

The examiner's review of the veteran's medical records 
reflect a work history that included working as a delivery 
driver after service, with back pain experienced about 6 
months after he started that job.  A subsequent reinjury in 
1984 and back surgery in 1988 was noted.  Also noted was the 
history of three back surgeries involving hardware.  He was 
noted to have been assessed with failed back syndrome related 
to his prior surgeries in February 1999.  

Physical examination revealed the veteran to walk slightly 
bent over, keeping his back slightly stiff and tense.  His 
motion was noted to be somewhat difficult, although his back 
and lower extremity muscles were normal.  Limitation of 
motion, particularly on extension was noted, as was 
discomfort on straight leg raising.  The diagnosis was failed 
back syndrome secondary to prior operative procedures.  There 
was no scoliosis present.  Also diagnosed was thoracic and 
lumbar degenerative disease, no compression fractures noted.  
X-rays taken in August 2002 revealed an impression of likely 
stable spine since January 1999.

In September 2002, the claims file was returned to the 
examiner who had performed the July 2002 examination.  This 
was done to afford the examiner the opportunity to answer the 
questions that were listed in the Board's remand of December 
2001.  

In response to Board questions, the examiner stated that his 
opinion was that the records do not indicate that the 
veteran's current back condition preexisted service.  The 
veteran had stated that he had a complaint of back pain prior 
to military service but there was no indication of any 
preexisting problem.  The examiner also stated that there is 
no indication that any preexisting back condition was 
aggravated beyond its normal progression by service.  
Finally, the examiner opined that the veteran's current back 
condition seems to be unrelated to the military service, at 
least not [by evidence] supplied in the claims file that was 
reviewed.  The examiner stated that the veteran has symptoms 
and problems that resulted from injury subsequent to service.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted for disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

Although not shown in service, service connection may be 
granted for arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. § 3.306 
(2002).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2002).

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 2002); 
38 C.F.R. § 3.304(d)(2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002) (38 U.S.C. § 5107(b) was 
amended by the VCAA of 2000, but with no substantive changes 
in the particular statute; see Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); 38 C.F.R. § 3.102 (2002).

Analysis

The veteran is noted to have complained of frequent backaches 
and scoliosis during his enlistment examination.  However, 
his back was noted to be normal during the physical portion 
of this enlistment examination.  Although the lay evidence of 
record supports his contention that he parachuted during 
combat and hurt his back at that time, there are no records 
that indicate his back was permanently injured or that a 
preexisting condition was worsened by that incident.  His 
service medical records indicate that at the time of his 
discharge, his back was again normal on physical examination, 
although he did answer the question of whether he had back 
trouble of any kind in the affirmative.  Therefore, there is 
no evidence to indicate that he has a back condition that was 
aggravated during service.  Moreover, the VA examiner who 
reviewed the entire claims file in July 2002 and September 
2002 found no scoliosis and rendered the opinion that his 
current back condition did not preexist service and that any 
preservice back disorder did not worsen beyond natural 
progress in service.

There is no medical evidence of a back problem shown for 
several years after service, when he was treated in February 
1985 following a November 1984 twisting injury.  The only 
earlier incident of a back problem in this record is said to 
date back to 1980, still nearly ten years after service.  The 
bulk of medical evidence thereafter reflects treatment for a 
back injury that occurred on the job in January 1988, which 
resulted in subsequent repeated laminectomy surgeries in 
February 1988 and November 1992.  His back condition further 
deteriorated in May 1995, when he again was injured during 
work, which resulted in a fracture of his fixative device and 
required further surgery in June 1995.  

Most of the private medical evidence obtained links the 
veteran's current back disorder to one of these work injuries 
and most place the earliest onset of chronic back problems no 
earlier than 1980.  This evidence includes comprehensive 
orthopedic examinations conducted in March 1991 and May 1996, 
among other records.  The only medical evidence that supports 
the veteran's contentions is an August 1997 treatment note 
that gives a history of back pain dating back 25 years ago to 
his Vietnam parachuting episode and the September 2000 VA 
psychologist's opinion that he should be service connected 
for a back injury.  The Board notes the January 1999 
examiner's opinion that the inservice injury may have made 
the veteran's back more susceptible to further injury, but he 
also stated that the current back disability was due to 
postservice back injury.  Overall, this statement does not 
support the veteran's claim.

The VA physician who examined the veteran in July 2002 
indicated that the veteran's current back disability was 
unrelated to service.  Unlike the private opinion of August 
1997 which did not indicate awareness of any postservice back 
injury and the September 1990 VA psychologist's opinion, the 
physician in 2002 reviewed the claims file before making any 
determination concerning the etiology of the veteran's back 
disability.  For this reason, the Board accords greater 
weight to the 2002 opinion.  Moreover, that Board also 
accords greater weight, given the medical nature of the issue 
on appeal, to the opinion rendered by a physician who has 
medical training than to that of the psychologist who does 
not.  

The Board notes that the veteran contends that his back was 
caused by or aggravated by an injury he sustained while in 
combat.  Under 38 U.S.C.A. § 1154, the veteran is entitled to 
a presumption of service connection if lay or other evidence 
suggests that the veteran's injury is consistent with 
circumstances, conditions or hardships of combat service, 
unless there is clear and convincing evidence to rebut that 
presumption.  See Arms v. West, 12 Vet. App. 188 (1999).  In 
this instance, the veteran also presented lay evidence that 
he was injured during combat, and the Board accepts that 
injury to the back in service is established.  However, the 
record does not show chronic residuals from that injury.  
With regard to aggravation, the veteran's separation 
examination does indicate that if he had a preexisting 
condition, the veteran's back condition did not worsen during 
service; in fact, his back condition at discharge was 
unchanged from that shown on service entrance.  An 
overwhelming amount of evidence indicates that he sustained a 
permanent injury to his back many years after service.  
Consequently, the Board finds that 38 U.S.C.A. § 1154 does 
not provide a basis for granting service connection for the 
current back disability.  

Finally, the Board notes that the record contains no evidence 
that indicates that the veteran's back disability is 
secondary to either his service connected shrapnel wounds, 
particularly the wounds in his right leg or to his service 
connected PTSD.  Although the VA examiners and medical 
providers noted these conditions at various times, there is 
no medical opinion linking the veteran's back disorder to 
either of these conditions.  The examiner in 2002 did not 
directly provide a statement as to such relationship but the 
opinion that the current back disability is not related to 
service is construed as indicating a lack of relationship 
with any incident of service or service-connected disability 
resulting therefrom.  The Board also notes that the copy of 
the newpaper article submitted by the veteran in September 
1998 with the headline "Stress linked to bone loss, 
disease" states that stress may cause brittle bones in 
women; this is not relevant to or supportive of his claim.

The preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  38 C.F.R. § 3.102.


ORDER

Service connection for a back disability  is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

